PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wang et al.
Application No. 15/732,636
Filed: 6 Dec 2017
For: Use of andrographolide derivatives in preparation of medicaments for preventing and treating inflammatory bowel diseases
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in reference to the petition to withdraw the holding of abandonment filed November 30, 2020.
 
The petition is DISMISSED.

Any request for reconsideration of the decision on the petition to withdraw the holding of abandonment must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

The application became abandoned May 13, 2020, for failure to timely respond to the final Office action mailed February 12, 2020, which set a three (3) month shortened statutory period for reply. No reply was received. On September 25, 2020, a Notice of Abandonment was mailed.

Petitioner states that the final Office action was not received. An amendment after final rejection was filed with the petition.

Additionally, a review of the record indicates no irregularity in the mailing of the final Office action mailed February 12, 2020 and in the absence of any irregularity in the mailing, there is a strong presumption that the final Office action mailed February 12, 2020 was properly mailed to the address of record.  This presumption may be overcome by showing that the final Office action mailed February 12, 2020 was not received. 

MPEP 711.03(c) states, in pertinent part:

A. Petition To Withdraw Holding of Abandonment Based on Failure To Receive Office Action 

Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133). 

A showing by the applicant’s representative may not be sufficient if there are circumstances that point to a conclusion the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions). 

Evidence of nonreceipt of an Office communication or action (e.g., Notice of Abandonment or an advisory action) other than that action to which reply was required to avoid abandonment would not warrant withdrawal of the holding of abandonment. Abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment. See Lorenz v. Finkl, 333 F.2d 885, 889-90, 142 USPQ 26, 29-30 (CCPA 1964); Krahn v. Commissioner, 15 USPQ2d 1823, 1824 (E.D. Va. 1990); In re Application of Fischer, 6 USPQ2d 1573, 1574 (Comm’r Pat. 1988). 

1. Showing of Nonreceipt Required of a Practitioner 

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required. 

A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master 

In support, the practitioner has provided a mail log and a statement that that the final Office action was not received. Additionally, petitioner has provided an explanation of counsel’s system for handling mail.

While petitioner has provided evidence in support of a showing that the final Office action was not received, an amendment after final rejection was filed March 1, 2021 with the petition. The examiner has determined, however, that the amendment does not place the application in condition for allowance. A copy of the examiner’s Advisory Action accompanies this petition.

37 CFR 1.116(c) states that the admission of, or refusal to admit, any amendment after a final rejection, a final action, an action closing prosecution, or any related proceedings will not operate to relieve the application or reexamination proceeding from its condition as subject to appeal or to save the application from abandonment under §1.135.

Abandonment takes place by operation of law for failure to timely submit a proper reply to an Office action.2  The rule clearly indicates that the mere filing of an amendment does not save the application from abandonment.  Only the filing of an Appeal Brief, Request for Continued Examination and submission under 37 CFR 1.114, or continuing application guarantees the pendency of the application, not filing an amendment after final rejection.  Thus, assuming, arguendo, the petition was granted, the application would have become again abandoned due to petitioner’s filing of an amendment after final rejection that did not place the application in condition for allowance, and petitioner’s failure to file an Appeal Brief, RCE and submission, or continuing application in response to the final Office action mailed February 12, 2020, not because of any error on the part of the Office.

While it is unfortunate that petitioner believed that a proper reply had been filed, the showing of record is that a proper and timely reply had not been filed. Therefore, the application is abandoned for failure to timely and properly reply to the final Office action mailed February 12, 2020. 

If applicant has evidence that a proper reply to the final Office action mailed February 12, 2020 was timely filed, a reply including evidence of the timely filing of a complete and proper reply should be submitted within two (2) months of the mailing date of this decision.  This time period is not extendable.  See 37 CFR 1.181(f).

ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop Petition
				Commissioner for Patents
				P.O. Box 1450
				Alexandria, VA 22313-1450

By FAX:			(571) 273-8300
Attn: Office of Petitions

By hand:			Customer Service Window
				Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

3 

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



Encl:	PTO/SB/64 (12-20) Petition for Revival of an Application Abandoned Unintentionally Under 37 CFR 1.137(a)

	Advisory Action Before the Filing of an Appeal Brief




    
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 MPEP 711.03(c).  See Lorenz v. Finkl, 333 F.2d 885, 889-90, 142 USPQ 26, 299-300 (CCPA 1964); Krahn v. Commissioner, 15 USPQ2d 1823, 1824 (E.D. Va. 1990); In re Application of Fischer, 6 USPQ2d 1573, 1574 (Comm’r Pat. 1988).
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)